PRENDERGAST, P. J.
Appellant was convicted of unlawfully selling intoxicating liquors in quantities less than one gallon in nonprohibition territory without first having obtained a license as a retail liquor dealer to so sell. The complaint and information were in two distinct counts, each alleging the commission of the offense on the same day. In the first, the unlawful selling is alleged to one party, and in the second count to another party. The allegations in each *158count follow the statute, and each is clearly sufficient. Winterman v. State, 179 S. W. 704; Trezevant v. State, 66 Tex. Cr. R. 172, 145 S. W. 1191.
This being a misdemeanor case, and each count alleging the same character of Offense, such pleading was clearly permissible, and the state was not bound to elect on which count conviction was sought.
There is no statement of facts nor any bills of exceptions in the record. There is nothing further that can be considered in the absence of a statement of facts and bills of exceptions.
The judgment is therefore affirmed.

íSmoFor olher cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes